Name: Commission Regulation (EC) No 2279/98 of 22 October 1998 amending Regulation (EC) No 1615/98 as regards the countervailing charges to be imposed where the minimum import price for dried grapes is not observed
 Type: Regulation
 Subject Matter: tariff policy;  prices;  plant product;  foodstuff;  trade
 Date Published: nan

 EN Official Journal of the European Communities23. 10. 98 L 286/15 COMMISSION REGULATION (EC) No 2279/98 of 22 October 1998 amending Regulation (EC) No 1615/98 as regards the countervailing charges to be imposed where the minimum import price for dried grapes is not observed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Article 13(8) thereof, Whereas Annex II to Commission Regulation (EC) No 1615/98 of 24 July 1998 fixing the minimum import price applicable to dried grapes during the 1998/99 marketing year as well as the countervailing charges to be imposed where that price is not observed (3), in accord- ance with Article 13(6) of Regulation (EC) No 2201/96, lays down the countervailing charges by reference to a scale of import prices and the maximum countervailing charge on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non-member countries; whereas, in view of the prices currently prevailing on the world market, the countervailing charges in force should be altered; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1615/98 is replaced by the Annex to this Regulation Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 209, 25. 7. 1998, p. 28. EN Official Journal of the European Communities 23. 10. 98L 286/16 (ECU per tonne) Import price applied less than but not less than Countervailing charge to be levied (ECU per tonne) Import price applied less than but not less than Countervailing charge to be levied (ECU per tonne) Import price applied less than but not less than Countervailing charge to be levied (ECU per tonne) Import price applied less than but not less than Countervailing charge to be levied ANNEX ANNEX II COUNTERVAILING CHARGES 1. Currants falling within CN code 0806 20 11: 1 038,18 1 027,80 10,38 1 027,80 1 007,03 31,15 1 007,03 975,89 62,29 975,89 944,74 93,44 944,74 213,51 2. Currants falling within CN code 0806 20 91: 870,57 861,86 8,71 861,86 844,45 26,12 844,45 818,34 45,90 818,34 792,22 45,90 792,22 45,90 3. Dried grapes falling within CN codes 0806 20 12 and 0806 20 18: 1 086,10 1 075,24 10,86 1 075,24 1 053,52 32,58 1 053,52 1 020,93 65,17 1 020,93 988,35 97,75 988,35 261,43 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98: 910,75 901,64 9,11 901,64 883,43 27,32 883,43 856,10 54,65 856,10 828,78 81,97 828,78 86,08'